(Por la corte, a propuesta del
Juez Asociado Sr. Texidor.),,
Aunque aparece cierto que la prórroga última' que se concedió al apelante para presentar- su alegato fué basta el 31 de marzo de 1931, y en la fecba en .que se pidió la deses-timación, o sea en primero de abril siguiente, no se babía presentado el alegato, la parte apelante, justificando sn re-traso por razón de enfermedad, y además, presentando el alegato antes de la vista de la moción, acude a nuestra dis-creción para que su recurso no sea desestimado; y en ejer-cicio de tal discreción, declaramos sin lugar la moción deses-timatoria.